

Exhibit 10.2
 
Sale and Purchase Agreement
 
This contract for “sale and purchase” hereinafter referred to as "Contract" or
"Agreement", is executed this 27th day of July 2012, by and between, EcoloCap
Solutions Inc. (ECOS.OB) 12505 Grove Ave. Suite 308, Barrington IL 60010 USA,
hereinafter referred to as "Seller", and GFE Biofuels S.A. (GFE) , and or
assigns, hereinafter referred to as "Buyer", a company organized and operating
under the laws of Costa Rica and having its principal office at Liberia,
Guanacaste, 50 meters South of the Municipal Stadium, Costa Rica.,
 
 
WITNESSETH:
 
WHEREAS, Seller is the owner of Seller's property, more particularly described
in Exhibit "A" attached hereto and made a part hereof, hereinafter referred to
as the "Property"; and WHEREAS, Buyer desires to purchase Seller's property and
Seller desires to sell said property to Buyer;
 
NOW, THEREFORE, for and in consideration of the mutual covenants and promises
hereinafter contained, the Seller agrees to sell and the Buyer agrees to buy the
"Property" upon the following terms and conditions.
 
1. PURCHASE PRICE AND METHOD OF PAYMENT. Buyer shall pay and Seller shall accept
the purchase price for the property in the manner of payment therefore set forth
in Exhibit "B" attached hereto and made a part hereof.
 
2. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and warrants to
Buyer the correctness, truthfulness and accuracy of the matters shown on Exhibit
"C" attached hereto, all of which shall survive closing.
 
3. EXPENSES. Each of the parties hereto shall pay its own expenses in connection
with this Agreement and the transactions contemplated hereby, including the fees
and expenses of its counsel and its certified public accountants.
 
4. GENERAL.
a. Survival of Representations and Warranties. Each of the parties to this
Agreement covenants and agrees that their respective representations,
warranties, covenants, statements, and agreements contained in this Agreement
shall survive the closing date. Except as set forth in this Agreement, the
exhibits hereto or in the documents delivered by Seller to Buyer in connection
herewith, there are no other agreements, representations, warranties, or
covenants by or among the parties hereto with respect to the subject matter
hereof.
 
b. Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered or mailed, first class mail, postage
prepaid, or to

 
Page 1 of 8

--------------------------------------------------------------------------------

 

 
 
 
such other address as such party shall have specified by notice in writing to
the other party. or registered mail or registered courier and by email
attachments and must be replied to as received within 2 working days of said
receipt of said documents. It is understood all document transfers outside the
USA must be made via email attachments confirmed within the 2 working day
period. Non-confirmation of receipt of emailed documents shall automatically
trigger the documents to be sent by registered courier such as FedEx, DHL or
UPS.  To such other address as such party shall have specified by notice in
writing to the other party.
 
c. Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretations of this Agreement d. Governing Law. This agreement and all
transactions contemplated hereby, shall be governed by, construed and enforced
in accordance with the laws of the State of Illinois. The parties herein waive
trial by jury and agree to submit to the personal jurisdiction and venue of a
court of subject matter jurisdiction located in Clark County, State of Illinois.
In the event that litigation results from or arises out of this Agreement or the
performance thereof, the parties agree to reimburse the prevailing party's
reasonable attorney's fees, court costs, and all other expenses, whether or not
taxable by the court as costs, in addition to any other relief to which the
prevailing party may be entitled. In such event, no action shall be entertained
by said court or any court of competent jurisdiction if filed more than one year
subsequent to the date the cause(s) of action actually accrued regardless of
whether damages were otherwise as of said time calculable.
 
d. Conditions Precedent. The Conditions Precedent to the enforceability of this
Agreement are outlined more fully in Exhibit "E", attached hereto and made a
part hereof. In the event that said Conditions Precedent are not fulfilled by
the appropriate dates thereof, then this Agreement shall be deemed null and void
and any deposits paid at said time shall be returned to the Buyer forthwith.
 
e.  
Captions. The Captions of this contract are for convenience and reference only
and in no way define, describe, extend, or limit the scope or intent of this
contract, or the intent of any provisions hereof.

 
f.  
Typewritten or Handwritten Provisions. Hand-written provisions inserted in this
contract and typewritten provisions initialed by both parties shall control over
the typewritten provisions in conflict therewith.

 
g.  
It Time of the Essence. Time and timely performance are of the essence of this
contract and of the covenants and provisions hereunder.

 
h. Successors and Assigns. Rights and obligations created by this contract shall
be binding upon and inure to the benefit of the parties hereto, their successors
and assigns. Whenever used, the singular number shall include the plural, the
plural the singular, and the use of any gender shall include all genders.
 
i. Contractual Procedures. Unless specifically disallowed by law, should
litigation arise hereunder, service of process therefore may be obtained through
certified mail or courier, return receipt requested; the parties hereto waiving
any and all rights they may

 
Page 2 of 8

--------------------------------------------------------------------------------

 

 
 
 
have to object to the method by which service was perfected.
 
j. Extraordinary Remedies. To the extent cognizable at law, the parties hereto,
in the event of breach and in addition to any and all other remedies available
thereto, may obtain injunctive relief, regardless of whether the injured party
can demonstrate that no adequate remedy exists at law.
 
5. AMENDMENTS OR ADDENDA. All amendments, addenda, modifications, or changes to
this contract are shown on Exhibit "F", attached hereto and made a part hereof.
 
6. INITIALS AND EXHIBITS. This contract shall not be valid and enforceable
unless it is properly executed by Buyer and Seller and their initials affixed to
each page of the exhibits attached hereto and made a part hereof.
 
IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto and signed by an officer thereunto duly authorized and attested
under the corporate seal of the Secretary of the Corporate party hereto, if any,
all on the date and year first above written.
 
Signed, sealed and delivered in the presence of:
SELLER: EcoloCap Solutions Inc.
 
By: Michael Siegel
President and CEO
BUYER: GFE Bio Fuels S.A
 
By: Joseph Black
President and CEO
A
 
1250 S. Grove Ave. Suite
 
 
 
50 meters south of the Municipal Stadium
 
308 Barrington, IL 60010  USA
Liberia, Guanacaste, Costa Rica,
 

 
 
 
 
 
 
 
 

 
Page 3 of 8

--------------------------------------------------------------------------------

 

 
EXHIBIT "A"
 
PROPERTY DESCRIPTION
 
1.  
Buyer will purchase one: NPU-60

       Series NPUW-60 Processing
      Cost:  $525,000.00 US, Dollars (Five Hundred and ninety-three thousand
five hundred Dollars)
 
2.  
1 Container supply of additive: 5,000 gallons @$12.50/ Gallons (sixty two
thousand five hundred Dollars)

 
       Cost: $62,500
 
      This purchase only occurs after full testing of unit in Buyer facility in
Costa Rica shipping
 
      Manufacturer shall provide Free of any charge: 100 gallons of
corresponding “additive” under separate container
 
      Installation & Commissioning
      Cost: $00.00 First Unit no change to prove and test the unit
 
3.  
Delivery Container Cost: $6,000.00


Total Price: $593,500.00 (Five Hundred and ninety-three thousand five hundred
Dollars).,
 
 
 
 
 
 
 
 

 
Page 4 of 8

--------------------------------------------------------------------------------

 

 
EXHIBIT "B"
REPRESENTATIONS AND WARRANTIES OF SELLER
WARRANTY
Ecolocap (“the Seller” and known in this document as ECOS) warrants the NPU-60
processor(s) they are selling to GFE Biodiesel S.A (“the buyer” and know in this
document as GFE) to be free from defects in material and workmanship for a
period of five years from the original date of purchase. If the buyer discovers
a defect in a product covered by this warranty, ECOS will correct this defect at
their option of using new or refurbished components, or if repair is not
possible replace them. This warranty is limited to one year of parts and labor
and four additional years of parts coverage.
 
ECOS will not be liable for any costs after the first 100 gallons of additive is
consumed. GFE may reject the purchase and ECOS will be liable for the cost of
retrieving the unused additive and the NPU-60 processor if this technology and
equipment and additive, jointly or separately, do not meet the defined and
mutually agreed upon performance requirements.
 
EXCLUSIONS
 
This warranty covers defects in manufacturing discovered while using the product
as recommended by the manufacturer. The warranty does not cover loss or theft,
nor does it coverage extend to damage by misuse, abuse, unauthorized
modification, improper storage conditions, lightening, acts of war, or natural
disasters.
 
LIMITS OF LIABILITY
 
Should the product(s) fail, your sole resource shall be repair of replacement,
as described in the preceding paragraphs. ECOS will not be held liable to GFE or
any other party for any damages that result from the failure of this NPU-60
processor do to misuse by GFE. Damages excluded include, but are not limited to,
the following: Lost of profits, lost of savings, lost data, damage to other
equipment (except as specified in the ECOS insurance policy covering this
technology) and incidental or consequential damages arise from the use, or
inability to use this product. In no event will ECOS or its affiliates be liable
for more than the amount of Buyer's purchase price, not to exceed the current
list price of the product, the user accepts all terms described herein.
 
 
 
 
 
 

 
Page 5 of 8

--------------------------------------------------------------------------------

 

 
 
 
HOW TO OBTAIN SERVICE UNDER THIS WARRANTY
 
Contact us using one of the following methods:
EcoloCap Solutions Inc.
1250 S Grove Ave.
Barrington, IL 60010 USA
(866) 479-7041
 
REQUIREMENTS ----- In case of warranty work where is necessitates the return of
the equipment the shipping costs will be paid for by ECOS or its affiliates. The
payments of any custom clearance fees or duties are the responsibility of
Ecolocap.
 
Initials:
 
A
 
Seller
 
 
 
Buyer
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 6 of 8

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
Additional Amendments:
 
1. "As Built" refers to drawings with equipment, schedules, supplies, electrical
requirements; flow rates (all units to include English requirements)
 
2. Flow Chart schematics of production to be included.
 
3. Operational instructions to be included.
 
4. Startup training included.
 
5. Additive will be available upon purchase order from GFE. Additive must be
ordered minimum FORTY FIVE (45) days prior to need of additional additive for
continued production. ECOS will monitor additive usage and notify GFE a minimum
30 days in advance.
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 7 of 8

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
EXHIBIT "E"
 
To be specified at a later date failure to agree by the BUYER on the conditions
precedent in exhibit E will null and void this purchase order.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Page 8 of 8

--------------------------------------------------------------------------------

 
